Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “the plurality of light-emitting diode devices are mounted onto a single package in a vertically stacked configuration” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 7, is a relative term which renders the claim indefinite.  The term “about" was found indefinite where was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term “about”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 29, 30, 32, 34-37, 39, 41, 43-44, and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Goransson et al. (US Pat. No. 4,933,561, hereinafter refer to Goransson) in view of Rutz (U.S. Pat. No. 3229104, hereinafter refer to Rutz).
Regarding Claims 1 and 29: Goransson discloses a light-emitting diode device (see Goransson, Fig.1a as shown below and col.1, lines 4-13), comprising: 

    PNG
    media_image1.png
    223
    477
    media_image1.png
    Greyscale

a transparent substrate (1) (see Goransson, Fig.1a as shown above and col.3, lines 40-60); 
a photodetector (Component B), disposed on a first side of the transparent substrate (1) (see Goransson, Fig.1a as shown above and col.3, lines 5-40); and 
a light-emitting diode (Component A), disposed on the first side of the transparent substrate (1) and in a side-by-side configuration with the photodetector (Component B), wherein the light-emitting diode (Component A) is configured to emit light in a first direction above the light-emitting diode (Component A) and in a second direction below the light-emitting diode (Component A) (note: the injected minority carriers recombine with the majority carriers, photons/light are emitted from Component A in all direction. As illustrated in Fig.1a above, the light emitted in one direction guided toward Component B and received by Component B) (see Goransson, Fig.1a as shown above and col.3, lines 5-40); 
wherein the light emitted in the first direction is emitted into free space and is not detected by the photodetector (Component B) (see Goransson, Fig.1a as shown above and col.3, lines 5-40); 
wherein the light emitted in the second direction is emitted into the transparent substrate (1), wherein the transparent substrate (1) serves as a waveguide to direct at least a portion of the light emitted in the second direction towards the photodetector (Component B), and wherein the a photodetector (Component B) is configured to detect the light directed towards the photodetector (Component B) via the transparent substrate (1) (see Goransson, Fig.1a as shown above and col.3, lines 5-40); 
wherein the photodetector (Component B) is further configured to generate, based on light detected by the photodetector (Component B), a current corresponding to emission intensity of the light-emitting diode (Component A) (see Goransson, Fig.1a as shown above and col.3, lines 5-40); and 
wherein the light-emitting diode (Component A) and the photodetector (Component B) are disposed in a same layer of the light-emitting diode (Component A) device corresponding to a single semiconductor platform (see Goransson, Fig.1a as shown above and col.3, lines 5-40) (as claimed in claim 1).
Goransson is silent upon explicitly disclosing wherein a reflector disposed on a second side of the transparent substrate (as claimed in claim 29).
Before effective filing date of the claimed invention the disclosed reflector were known to be disposed on a second side of the transparent substrate in order to reflect lights emitted from the light-emitting diode towards the receiving component/photodetector and increase the amounts of light absorbed by receiving component/photodetector and increase the photocurrent generated by receiving component/photodetector.
18) disposed on a second side of the transparent substrate (13) (see Rutz, Fig.2 as shown below and col.4, lines 35-55) (as claimed in claim 29).

    PNG
    media_image2.png
    288
    657
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Goransson and Rutz to enable a reflector (18) to be disposed on a second side of the transparent substrate (13) as taught by Rutz in order to reflect lights emitted from the light-emitting diode towards the receiving component/photodetector and increase the amounts of light absorbed by receiving component/photodetector and increase the photocurrent generated by receiving component/photodetector (see Rutz, Fig.2 as shown above and col.4, lines 35-55).
Regarding Claim 2: Goransson as modified teaches a light-emitting diode device as set forth in claim 1 as above. Goransson further teaches wherein the light-emitting diode (Component A) and the photodetector (Component B
Regarding Claim 3: Goransson as modified teaches a light-emitting diode device as set forth in claim 1 as above. Goransson further teaches wherein contact pads (A4, A5, B4 and B5) of the light-emitting diode (Component A) and the photodetector (Component B) are electrically isolated via trenches (see Goransson, Fig.1a as shown above).  
Regarding Claim 30: Goransson as modified teaches a light-emitting diode device as set forth in claim 1 as above. Goransson further teaches wherein the transparent substrate (1) is a sapphire substrate (see Goransson, Fig.1a as shown above and col.3, lines 40-60).  
Regarding Claim 32: Goransson as modified teaches a light-emitting diode device as set forth in claim 29 as above. The combination of Goransson and Rutz further teaches wherein the reflector (18) is a reflective coating (see Rutz, Fig.2 as shown above and col.4, lines 35-55).  
Regarding Claim 34: Goransson as modified teaches a light-emitting diode device as set forth in claim 1 as above. Goransson further teaches a current spreading layer (metal layers A4, A5, B4 and B5) disposed above the light-emitting diode (Component A) and the photodetector (Component B) (see Goransson, Fig.1a as shown above).  
Regarding Claim 35: Goransson as modified teaches a light-emitting diode device as set forth in claim 1 as above. Goransson further teaches wherein the light-emitting diode device (Component A) is part of a display (note: a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" since the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.II) (see Goransson, Fig.1a as shown above).  
Regarding Claims 36 and 43: Goransson discloses a device (see Goransson, Fig.1a as shown above and col.1, lines 4-13), comprising: 
a transparent substrate (1) (see Goransson, Fig.1a as shown above and col.3, lines 40-60); and 
a plurality of light-emitting diode devices (Component A) (note: Goransson demonstrates a single light-emitting diode, however, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to duplicate the Goransson’s light emitting diode because mere duplication of light-emitting diode has no patentable significance unless a new and unexpected result is produced. For support see Figs.1-8 of Matsuoka et al. (US 2010/0215313 A1, hereinafter refer to Matsuoka)) (see Goransson, Fig.1a as shown above and col.3, lines 5-40), wherein each light-emitting diode device comprises:  
a photodetector (Component B), disposed on a first side of the transparent substrate (1) (see Goransson, Fig.1a as shown above and col.3, lines 5-40); and 
a light-emitting diode (Component A), disposed on the first side of the transparent substrate (1) and in a side-by-side configuration with the photodetector (Component B), wherein the light-emitting diode (Component A) is configured to emit light in a first direction above the light-emitting diode (Component A) and in a second direction below the light- emitting diode (Component A) (note: the injected minority carriers recombine with the majority carriers, photons/light are emitted from Component A in all direction. As illustrated in Fig.1a above, the light emitted in one direction guided toward Component B and received by Component B) (see Goransson, Fig.1a as shown above and col.3, lines 5-40); and 
wherein the light emitted in the first direction is emitted into free space and is not detected by the photodetector (Component B) (note: the injected minority carriers recombine with the majority carriers, photons/light are emitted from Component A in all direction. As illustrated in Fig.1a above, the light emitted in one direction guided toward Component B and received by Component B) (see Goransson, Fig.1a as shown above and col.3, lines 5-40);
wherein the light emitted in the second direction is emitted into the transparent substrate (1), wherein the transparent substrate (1) serves as a waveguide to direct at least a portion of the light emitted in the second direction towards the photodetector (Component B), and wherein the photodetector (Component B) is configured to detect the light directed towards the photodetector (Component B) via the transparent substrate (1) (see Goransson, Fig.1a as shown above);
wherein the photodetector (Component B) is further configured to generate, based on light detected by the photodetector (Component B), a current corresponding to emission intensity of the light-emitting diode (Component A) (see Goransson, Fig.1a as shown above); and 
wherein the light-emitting diode (Component A) and the photodetector (Component B) are disposed in a same layer of the light-emitting diode device (Component A) corresponding to a single semiconductor platform (see Goransson, Fig.1a as shown above) (as claimed in claim 36).
on a second side of the transparent substrate (as claimed in claim 43).
Before effective filing date of the claimed invention the disclosed reflector were known to be disposed on a second side of the transparent substrate in order to reflect lights emitted from the light-emitting diode towards the receiving component/photodetector and increase the amounts of light absorbed by receiving component/photodetector and increase the photocurrent generated by receiving component/photodetector.
For support see Rutz, which teaches wherein a reflector (18) disposed on a second side of the transparent substrate (13) (see Rutz, Fig.2 as shown above and col.4, lines 35-55) (as claimed in claim 43).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Goransson and Rutz to enable a reflector (18) to be disposed on a second side of the transparent substrate (13) as taught by Rutz in order to reflect lights emitted from the light-emitting diode towards the receiving component/photodetector and increase the amounts of light absorbed by receiving component/photodetector and increase the photocurrent generated by receiving component/photodetector (see Rutz, Fig.2 as shown above and col.4, lines 35-55). 
Regarding Claim 37: Goransson as modified teaches a device as set forth in claim 36 as above. Goransson further teaches wherein the device is a display (note: a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" since the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.II) (see Goransson, Fig.1a as shown above).  
Regarding Claim 39: Goransson as modified teaches a device as set forth in claim 36 as above. Goransson further teaches wherein each light- emitting diode device of the plurality of light-emitting diode devices is configured to emit light of a same spectral range as light emitted from all other light-emitting diode devices of the plurality of light-emitting diode devices (note: Goransson demonstrates a single light-emitting diode, however, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to duplicate the Goransson’s light emitting diode because mere duplication of light-emitting diode has no patentable significance unless a new and unexpected result is produced. For support see Figs.1-8 of Matsuoka et al. (US 2010/0215313 A1 hereinafter refer to Matsuoka)) (see Goransson, Fig.1a as shown above).  
Regarding Claim 41: Goransson as modified teaches a device as set forth in claim 36 as above. Goransson further teaches wherein the plurality of light-emitting diode devices are mounted onto a single package in a side-by-side configuration (note: Goransson demonstrates a single light-emitting diode device mounted side-by-side configuration, however, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to duplicate the Goransson’s light emitting diode device because mere duplication of light-emitting diode device has no patentable significance unless a new and unexpected result is produced. For support see Figs.1-8 of Matsuoka et al. (US 2010/0215313 A1 hereinafter refer to Matsuoka)) (see Goransson, Fig.1a as shown above). 
Regarding Claim 44: Goransson as modified teaches a device as set forth in claim 36 as above. Goransson further teaches wherein the transparent substrate (1) is a sapphire substrate (see Goransson, Fig.1a as shown above and col.3, lines 40-60).  
Regarding Claim 46: Goransson as modified teaches a light-emitting diode device as set forth in claim 1 as above. Goransson further teaches wherein the light- emitting diode (Component A) is further configured to emit light in a third direction from a sidewall of the Page 6 of 12light-emitting diode (Component A), wherein the light emitted in the third direction directly irradiates the photodetector (Component B) without passing through the transparent substrate (1) (note: the injected minority carriers recombine with the majority carriers, photons/light are emitted from Component A in all direction. As illustrated in Fig.1a above, the light emitted in one direction guided toward Component B and received by Component B) (see Goransson, Fig.1a as shown above); and 
wherein the photodetector (Component B) is further configured to detect the light emitted in the third direction (see Goransson, Fig.1a as shown above).  
Regarding Claim 47: Goransson as modified teaches a device as set forth in claim 36 as above. Goransson further teaches wherein the light-emitting diode (Component A) is further configured to emit light in a third direction from a sidewall of the light-emitting diode (Component A), wherein the light emitted in the third direction directly irradiates the photodetector (Component B) without passing through the transparent substrate (1) (note: the injected minority carriers recombine with the majority carriers, photons/light are emitted from Component A in all direction. As illustrated in Fig.1a above, the light emitted in one direction guided toward Component B and received by Component B) (see Goransson, Fig.1a as shown above); and 
wherein the photodetector (Component B) is further configured to detect the light emitted in the third direction (see Goransson, Fig.1a as shown above).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goransson et al. (US Pat. No. 4,933,561, hereinafter refer to Goransson) and Rutz (U.S. Pat. No. 3229104, hereinafter refer to Rutz) as applied to claim 1 above, and further in view of Kiely et al. ( US Pat. No. 5,748,661, hereinafter refer to Kiely).
Regarding Claim 4: Goransson as modified teaches a light-emitting diode device as applied to claim 1 above. The combination of Goransson and Rutz is silent upon explicitly disclosing wherein the surface area of the light-emitting diode is larger than the surface area of the photodetector.
Before effective filing date of the claimed invention the disclosed surface area of the light-emitting diode to be larger than the surface area of the photodetector in order to allow high speed transmission.
For support see Kiely, which teaches wherein the surface area of the light-emitting diode (112) is larger than the surface area of the photodetector (113) (see Kiely, Fig.6, col.4, lines 60-67, and col.7, lines 15-25).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Goransson, Rutz, and Kiely to enable the surface area of the light-emitting diode (112) to larger than 113) as taught by Kiely in order to allow high speed transmission (see Kiely, Fig.6, col.4, lines 60-67, and col.7, lines 15-25).
Regarding Claim 5: Goransson as modified teaches a light-emitting diode device as set forth in claim 4 above. The combination of Goransson, Rutz, and Kiely is silent upon explicitly disclosing wherein the surface area of the light-emitting diode is at least ten times larger than the surface area of the photodetector. 
However, the combination of Goransson, Rutz, and Kiely teaches wherein the surface area of the light-emitting diode (112) is larger than the surface area of the photodetector (113) (see Kiely, Fig.6, col.4, lines 60-67, and col.7, lines 15-25).
Therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the surface area of the light-emitting diode and photodetector through routine experimentation and optimization to allow high speed transmission because the surface area of the light-emitting diode and photodetector is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goransson et al. (US Pat. No. 4,933,561, hereinafter refer to Goransson) and Rutz (U.S. Pat. No. 3229104, hereinafter refer to Rutz) as applied to claim 1 above, and further in view of Miyagaki ( JP 2013-191705 A, hereinafter refer to Miyagaki).
JP 2013-191705 A (hereinafter refer to Miyagaki) is relied upon solely for the English language translation of JP 2013-191705 A.
Regarding Claim 6: Goransson as modified teaches a light-emitting diode device as applied to claim 1 above. The combination of Goransson and Rutz is silent upon explicitly disclosing wherein the light-emitting diode and the photodetector each comprise an n-type GaN layer, an active layer, and a p-type GaN layer.  
Before effective filing date of the claimed invention the disclosed material layers were known in order to obtain high speed optoelectronic device.
For support see Miyagaki, which teaches wherein the light-emitting diode (3) and the photodetector (4) each comprise an n-type GaN layer (18), an active layer (12), and a p-type GaN layer (14/19) (see Miyagaki, Fig.4).  
 The combination of Goransson and Rutz teaches the claimed invention except for the materials of light-emitting diode and the photodetector. Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Goransson, Rutz, and Miyagaki to enable the known materials as taught by Miyagaki in order to obtain high speed optoelectronic device, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goransson et al. (US Pat. No. 4,933,561, hereinafter refer to Goransson) and Rutz (U.S. Pat. No. 3229104, hereinafter refer to Rutz) as applied to claim 1 above, and further in view of Peterson et al. ( US Pat. No. 10,687,717 B1, hereinafter refer to Peterson).
Regarding Claim 7: Goransson as modified teaches a light-emitting diode device as applied to claim 1 above. The combination of Goransson and Rutz is silent upon explicitly disclosing wherein the light-emitting diode is configured to generate light in a spectral range between about 200 nm and about 1770 nm, and the photodetector is configured to detect light within a portion of the spectral range of the light-emitting diode.  
Before effective filing date of the claimed invention the disclosed wherein the light-emitting diode were known to generate the recited wavelength of light and the photodetector were known to detect the recited wavelength of light in order to enable for wearable devices for measuring a photoplethysmographic (PPG) signal and improve the quality of the PPG signal sensed by photodetector.
For support see Peterson, which teaches wherein the light-emitting diode is configured to generate light in a spectral range between about 200 nm and about 1770 nm (green LED (520-560 nm), red LED (635-700 nm), or an infrared (IR) LED (700- 1400nm)), and the photodetector is configured to detect light within a portion of the spectral range of the light-emitting diode (see Peterson, Figs.5-6, abstract, col.6, lines 35-60, and col.9, lines 40-65).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Goransson, Rutz, and Peterson to enable light-emitting diode to generate the recited wavelength of light and the photodetector to detect the recited wavelength of light as taught by .
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Goransson et al. (US Pat. No. 4,933,561, hereinafter refer to Goransson) and Rutz (U.S. Pat. No. 3229104, hereinafter refer to Rutz) as applied to claim 29 above, and further in view of Chu ( US 2016/0020353 A1, hereinafter refer to Chu).
Regarding Claim 33: Goransson as modified teaches a light-emitting diode device as applied to claim 29 above. The combination of Goransson and Rutz is silent upon explicitly disclosing wherein the reflector comprises silver, aluminum, or a distributed Bragg reflector (DBR). 
Before effective filing date of the claimed invention the disclosed material were known as a reflector for reflecting the focus light into an optical waveguide channel.
For support see Chu, which teaches wherein the reflector comprises silver, aluminum, or a distributed Bragg reflector (DBR) (see Chu, Fig.55C, ¶ [0090], ¶ [0103], and ¶ [0107]).
The combination of Goransson and Rutz teaches the claimed invention except for the material of reflector layer.  Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Goransson, Rutz, and Chu to enable the known material as taught by Chu in order to reflect the focus light into an optical waveguide channel, since it has been held to be within the general skill of a worker in the art to select a known material In re Leshin, 125 USPQ 416.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Goransson et al. (US Pat. No. 4,933,561, hereinafter refer to Goransson) and Rutz (U.S. Pat. No. 3229104, hereinafter refer to Rutz) as applied to claim 36 above, and further in view of Frost et al. ( US 2012/0306379 A1, hereinafter refer to Frost).
Regarding Claim 38: Goransson as modified teaches a device as applied to claim 36 above. The combination of Goransson and Rutz is silent upon explicitly disclosing wherein each light- emitting diode device of the plurality of light-emitting diode devices is individually controlled.
Before effective filing date of the claimed invention the disclosed plurality of light-emitting diode devices were known individually controlled in order to operate each color channel of LED lighting device.
For support see Frost, which teaches wherein each light- emitting diode device (LD) of the plurality of light-emitting diode devices (LD) is individually controlled (see Frost, ¶ [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Goransson, Rutz, and Frost to enable the plurality of light-emitting diode devices (LD) individually to controlled as taught by Frost in order to operate each color channel of LED lighting device (see Frost, ¶ [0009]).
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Goransson et al. (US Pat. No. 4,933,561, hereinafter refer to Goransson) and Rutz (U.S. Pat. No. 3229104, hereinafter refer to Rutz) as applied to claim 36 above, and further in view of Peterson et al. ( US Pat. No. 10,687,717 B1, hereinafter refer to Peterson).
Regarding Claim 40: Goransson as modified teaches a device as applied to claim 36 above. The combination of Goransson and Rutz is silent upon explicitly disclosing wherein at least two light-emitting diode devices of the plurality of light-emitting diode devices are configured to emit light of different spectral ranges. 
Before effective filing date of the claimed invention the disclosed light-emitting diode devices of the plurality of light-emitting diode devices were known to configured to emit light of different spectral ranges in order to enable for wearable devices for measuring a photoplethysmographic (PPG) signal and improve the quality of the PPG signal sensed by photodetector.
For support see Peterson, which teaches wherein at least two light-emitting diode devices of the plurality of light-emitting diode devices are configured to emit light of different spectral ranges (green LED (520-560 nm), red LED (635-700 nm), or an infrared (IR) LED (700- 1400nm)) (see Peterson, Figs.5-6, abstract, col.6, lines 35-60, and col.9, lines 40-65).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Goransson, Rutz, and Peterson to enable light-emitting diode to configured to emit light of different spectral ranges as taught by Peterson in order to enable for wearable devices for measuring a photoplethysmographic (PPG) signal and improve the quality of the PPG .
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Goransson et al. (US Pat. No. 4,933,561, hereinafter refer to Goransson) and Rutz (U.S. Pat. No. 3229104, hereinafter refer to Rutz) as applied to claim 36 above, and further in view of Or-Bach et al. (US 2016/0064439 A1, hereinafter refer to Or-Bach).
Regarding Claim 42: Goransson as modified teaches a device as applied to claim 36 above. The combination of Goransson and Rutz is silent upon explicitly disclosing wherein the plurality of light-emitting diode devices are mounted onto a single package in a vertically stacked configuration.
Before effective filing date of the claimed invention the disclosed material layers were known in order to monolithically integrate the photo-electronics device.
For support see Or-Bach, which teaches wherein the plurality of light-emitting diode devices are mounted onto a single package in a vertically stacked configuration (see Or-Bach, Figs.8-10 and ¶ [0127]). 
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Goransson, Rutz, and Or-Bach to enable the plurality of light-emitting diode devices are mounted onto a single package in a vertically stacked configuration as taught by Or-Bach in order to monolithically integrate the photo-electronics device (see Or-Bach, Figs.8-10 and ¶ [0127]).
Conclusion
38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896